          Case 1:20-cv-04000-PGG Document 2 Filed 05/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WADE QUIAH,

                             Movant,                                  ORDER

             - against -                                        20 Civ. 4000 (PGG)

UNITED STATES OF AMERICA,

                              Respondent.


PAUL G. GARDEPHE, U.S.D.J.:

               The Court having received Movant’s motion to vacate his sentence pursuant to 28

U.S.C. § 2255, it is hereby ORDERED that the United States Attorney for the Southern District

of New York shall file an answer or other pleading in response to the motion, along with

transcripts of any relevant proceedings not already contained the record, by August 26, 2020.

The Movant shall file reply papers, if any, by September 28, 2020.

               The Clerk of the Court is directed to serve copies of this Order, the motion and all

other papers in support thereof upon the United States Attorney for the Southern District of New

York. A copy of this Order has been mailed to the pro se Movant by Chambers.

Dated: New York, New York
       May 26, 2020
